                                                       USD
                  IN THE UNITED STATES DISTRICT COURT ^O^^AVANHAH D^V '
                     THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION                 20I9nFC-9 PMI2:0|
THE CINCINNATI SPECIALTY
                                                                 CLERK_S^^
UNDERWRITERS INSURANCE COMPANY,
                                                                    SO.OIST.OFGA. ~
     Plaintiff,

STARSTONE SPECIALTY INSURANCE
COMPANY,

     Intervenor,

V.                                               CASE NO. CV418-205


J&T'S WAREHOUSE, INC.; RIVER
STREET RESTAURANT GROUP, LLC;
JANE DOE; and RIVER STREET
SWEETS, INC.

      Defendants.




                                    ORDER


     Before the      Court is Plaintiff StarStone Specialty Insurance

Company's     ("Starstone")        Consent      Motion     for     Leave   to    File

Supplemental Petition. (Doc. 82.) In its consent motion. Plaintiff

StarStone    moves   for   leave    to   file    a    supplemental    petition   for

declaratory judgment to add allegations concerning Jane Doe's Third

Amended     and   Recast   Complaint      in    the      underlying    lawsuit   and

allegations concerning Defendant River Street Sweets, Inc., which

was added as a defendant in this case. (Id. at 1.)

     On   June    18,   2019,    Magistrate      Judge    Ray    ordered   Plaintiff

StarStone to file a proposed consent motion with an amended petition

complete in its entirety. (Doc. 78 at 2.) Magistrate Judge Ray also
